DETAILED ACTION
This office action is in response to correspondence filed on 12/29/2020.
The Amendment filed on 12/29/2020 has been entered.  
Claims 1, 3-8, 10-15, 17-20, and 24-26 remain pending in the application of which Claims 1, 8, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant's Attorney, Abu Reaz (Reg. No. 74,202) on 3/3/2021 and 3/8/2021.  The attorney accepted the examiner suggested amendments in the language of the independent claims 1, 8, and 15 for better explaining the inventive concept and for overcoming the prior art of record.  
          The application has been amended as follows:
Replace the claims 1, 8, 15 and 24 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.

1.  (Currently amended) A computer-implemented method for facilitating information in multiple languages based on an optical code, comprising: 
scanning, by a computing device, an optical code accompanying a text phrase; 
retrieving a first target phrase embedded in the optical code, wherein a respective target phrase is a translation of the text phrase in a first target language; 
displaying the first target phrase and a query interface on a display screen of the computing device, wherein the query interface is configured to obtain a user input for launching a selection interface; 
in response to the user input via the query interface, presenting, on the display screen, the selection interface and obtaining a selection of a second target language from a set of target languages from the selection interface; 
determining unavailability of text support for the second target language in the computing device;
in response to the determining, retrieving an image displaying a second target phase in the second target language; and
displaying the first target phrase and the image displaying the second target phrase on the display screen of the computing device.

8. (Currently amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for facilitating information in multiple languages based on an optical code, the method comprising: 
scanning, by a computing device, an optical code accompanying a text phrase; 
retrieving a first target phrase embedded in the optical code, wherein a respective target phrase is a translation of the text phrase in a first target language; 
displaying the first target phrase and a query interface on a display screen of the computing device, wherein the query interface is configured to obtain a user input for launching a selection interface; 
in response to the user input via the query interface, presenting, on the display screen, the selection interface and obtaining a selection of a second target language from a set of target languages from the selection interface; 
determining unavailability of text support for the second target language in the computing device;
in response to the determining, retrieving an image displaying a second target phase in the second target language; and
displaying the first target phrase and the image displaying the second target phrase on the display screen of the computing device.

15. (Currently amended) A computing system for facilitating information in multiple languages based on an optical code, the computing system comprising: 
a processor; 
a display screen; 
a memory coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method, the method comprising:
scanning an optical code accompanying a text phrase; 
retrieving a first target phrase embedded in the optical code, wherein a respective target phrase is a translation of the text phrase in a first target language; 
displaying the first target phrase and a query interface on the display screen, wherein the query interface is configured to obtain a user input for launching a selection interface; 
in response to the user input via the query interface, presenting, on the display screen, the selection interface and obtaining a selection of a second target language from a set of target languages from the selection interface; 
determining unavailability of text support for the second target language in the computing device;
in response to the determining, retrieving an image displaying a second target phase in the second target language; and
displaying the first target phrase and the image displaying the second target phrase on the display screen of the computing device.

124. (Currently amended) The method of claim [[1]] 3, wherein the optical code identifier 2includes a digital object identifier (DOI), which is a unique alphanumeric string 3indicating the location of the conversion server.  


Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20, and 24-26 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by Claim 1.

Most pertinent prior art:
TAKAOKA (US 2014/0195218 A1) discloses a computer-implemented method for facilitating information in multiple languages based on an optical code, comprising: 
scanning, by a computing device (TAKAOKA Fig. 16 – “User Terminal Device”), an optical code (TAKAOKA Fig. 16 – “Shoot and Decode Code Image S40”; Par 93 – “The user goes out to a place where the document 5 is posted and reads the code image 50 of the document 5 with the use of the camera function that the user terminal device 3 is equipped with. The user terminal device 3 decodes the two-dimensional code 51 of the code image 50, and accesses a translation file saved in the information providing device 1 that is identified by the two-dimensional code (Steps S40 and S42). A cellular phone or a smartphone has character code data recorded therein which indicates a language set to its own device by default. When accessing the information providing device 1, the user terminal device 3 sends this character code data as well by default. The user terminal device 3 displays the code image 50 taken in a document 5 written in Japanese.”); 
retrieving a first target phrase associated with the optical code, (TAKAOKA Fig. 16 – “Identify Translation File S44”; Par 94 – “The information providing device 1 first identifies a translation file that is in a language indicated by the character code data sent from the user terminal device 3 (Step S44), and generates a translation document image from the identified translation file (Step S46).”; Par 47 – “When providing the translation file, the information providing device 1 issues a code image 50 which depicts a two-dimensional code 51 indicating a Uniform Resource Locator (URL) for accessing the translation file.”) wherein a respective target phrase is a translation of the text phrase in a first target language (TAKAOKA Par 94 – “The information providing device 1 first identifies a translation file that is in a language indicated by the character code data sent from the user terminal device 3 (Step S44), and generates a translation document image from the identified translation file (Step S46).”; Par 45 – “At the request of the client terminal device 2, the information providing device 1 manages translation files which are electronic data of a translation into foreign languages of a document 5 written in Japanese.”); 
displaying the first target phrase and a query interface on a display screen of the computing device (TAKAOKA Fig. 16 – “Display Translation Document Image S48”; Par 96 – “After the user checks the posting place on the simplified map, the user terminal device 3 displays the translation document image of the translation file (Step S48) . FIG. 20 is a diagram exemplifying the translation document image. The translation document image has the same layout as that of the original document 5.”; Fig. 22; Par 41 – “FIG. 22 is a diagram illustrating what is displayed when a translation document image with a language selection button is displayed.”); and
https://en.wikipedia.org/wiki/Drop-down_list#:~:text=A%20drop%2Ddown%20list%20(abbreviated,it%20displays%20a%20single%20value.  – “A drop-down list (abbreviated drop-down; also known as a drop-down menu, drop menu, pull-down list, picklist) is a graphical control element, similar to a list box, that allows the user to choose one value from a list. When a drop-down list is inactive, it displays a single value. When activated, it displays (drops down) a list of values, from which the user may select one. When the user selects a new value, the control reverts to its inactive state, displaying the selected value. It is often used in the design of graphical user interfaces, including web design.” ), presenting, on the display screen, a selection interface configured to obtain a selection of a second target language from a set of target languages (TAKAOKA Fig. 22 – “English; Corsican; Japanese”; Par 99 – “Alternatively, a desired language may be selected with the use of, for example, a language selection button 53 which is displayed at a given point in the translation document image as illustrated in FIG. 22.”; Also note that Fig. 22 shows an already-translated document (Pars 41 and 99 –“a translation document image”) with a language selection menu. Thus, the user is able to keep selecting a different language while viewing a translated document (e.g., viewing the document in English, then selecting Corsican for viewing in Corsican).).
However, TAKAOKA fails to teach all the limitations recited in the independent claims, 1, 8, and 15.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JONATHAN C KIM/Primary Examiner, Art Unit 2659